Case: 19-50111    Document: 00515184936   Page: 1   Date Filed: 11/04/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                No. 19-50111                  November 4, 2019
                             Conference Calendar
                                                                Lyle W. Cayce
                                                                     Clerk
UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

RAUL GIL-GUTIERREZ,

                                         Defendant-Appellant

Cons w/ No. 19-50113

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

RAUL GIL-GUTIERREZ, also known as Raul Gill-Gutierrez,

                                         Defendant-Appellant



                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 4:18-CR-467-1
                          USDC No. 4:18-CR-843-1
     Case: 19-50111      Document: 00515184936         Page: 2    Date Filed: 11/04/2019


                                     No. 19-50111
                                   c/w No. 19-50113

Before HAYNES, DUNCAN, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
        The Federal Public Defender appointed to represent Raul Gil-Gutierrez
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Gil-Gutierrez has filed a response.
        We have reviewed counsel’s brief and the relevant portions of the records
reflected therein, as well as Gil-Gutierrez’s response. The Anders brief asserts
that an examination of Gil-Gutierrez’s guilty plea conviction is unnecessary
pursuant to United States v. Garcia, 483 F.3d 289, 291 (5th Cir. 2007), on the
ground that Gil-Gutierrez indicated in writing that he wished to appeal only
his sentence on the new law offense. Copies of purported Garcia waivers are
attached to the brief, but the documents do not make clear whether Gil-
Gutierrez intended to forgo a challenge to his guilty plea, his revocation, or
both. In addition, Gil-Gutierrez asserts in his pro se response that he wishes
to appeal his guilty plea. Regardless, counsel’s brief also addresses whether
there is a nonfrivolous basis for challenging the guilty plea conviction, and the
record includes the necessary transcripts.
        Even considering Gil-Gutierrez’s arguments regarding his guilty plea,
we concur with counsel’s assessment that the appeals present no nonfrivolous
issue for appellate review. See Anders, 386 U.S. at 744. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEALS ARE DISMISSED. See 5TH CIR. R.
42.2.


        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2